                                                                                                            ....-------·         --··-~----
'
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                         FILED
                                                                                                                          NOV - 7 2018
                                          UNITED STATES DISTRICT COURT                                               CLEF\K_ ·J.5.~n~       l.1CT COURT
                                                                                                             :::.v1.; , r< - ,,_ ['i;;;.T
                                                                                                             ~,, ,T·'r:'~N       ~,     .   OF Ct~LIFORNI II
                                              SOUTHERN DISTRICT OF CALIFORNIA                                BY                                    OEPU' y

                 UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE                                          J
                                     v.                                (For Offenses Committed On or After November 1, 1987)
                BEATRIZ HERNANDEZ-CORTEZ
                                                                           Case Number:         18CR4261-DMS

                                                                        Marc Levinson CJA
                                                                        Defendant's Attorney
    REGISTRATION NO.                 78615298

    D-
    THE DEFENDANT:
    [gj pleaded guilty to count(s)         1 of the Information

    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
    Title & Section                       Nature of Offense                                                                          Number(s)
    18 USC 1546(a)                        FRAUD AND MISUSE OF VISAS, PERMITS AND OTHER                                                  1
                                          ENTRY DOCUMENTS




        The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count( s)

    D     Count(s)                                                            dismissed on the motion of the United States.

    [g]   Assessment : $100.00 ordered waived.


          NT A Assessment*: $
    D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    IZl No fine                    D Forfeiture pursuant to order filed                                   , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        November 7 2018
                                                                        Date of Imposition of Sentence~


                                                                        HON.D~~fiJ
                                                                        UNITED STATES DISTRICT JUDGE




                                                                                                                                18CR4261-DMS
,   AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                BEATRIZ HERNANDEZ-CORTEZ                                                 Judgment - Page 2 of2
    CASE NUMBER:              18CR4261-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (66 Days).




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
            D    on or before
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on


     at   ~~~~~~~~~~~~
                                               , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           18CR4261-DMS
